Citation Nr: 0430128	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Y.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, which denied service connection for PTSD 
with depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he suffers from PTSD as a result two 
stressful incidents in service.  First, the veteran 
attributes his PTSD to a motor vehicle accident in August 
1985 in which a close friend was killed.  Second, the veteran 
also attributes his PTSD to a November 1984 incident in which 
he sustained a laceration to the left side of his face from a 
bottle during a fight in a nightclub in Korea.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate this claim.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2003).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

In this case, most of the medical evidence since service 
shows treatment for substance abuse and impulse control 
disorder.  However, a May 2001 psychological evaluation 
report from L.S., Ph.D., listed a diagnosis of PTSD, chronic, 
with delayed onset.  Dr. L.S. also noted in his report that 
the veteran's recent mental and substance abuse problems were 
seemingly caused by the 1985 automobile accident.  A 
September 2003 VA outpatient treatment report however, listed 
a diagnosis of bipolar spectrum disorder, adding that the 
veteran had experienced a lot of emotional problems since the 
1985 motor vehicle accident.  In light of these findings, the 
veteran should be afforded a VA examination to determine the 
nature and etiology of his psychiatric disorder(s) and 
particularly to determine if the veteran has PTSD that is 
related to either inservice incident detailed above. 

As noted above, the veteran has essentially indicated that 
the motor vehicle accident in August 1985 was more serious 
than indicated by the record and resulted in a fatality.  
While the available records do document that the veteran was 
involved in a motor vehicle accident in August 1985 in which 
he sustained some injuries, the Board notes that the 
available records do not show that a fatality was involved in 
the accident.  Thus, in order for the examiner to have a 
complete detailed picture of the nature of the claimed trauma 
involved in the accident, the Board finds that additional 
development concerning the automobile accident is also 
needed.  The veteran indicated that Private First Class T. S. 
(full name indicated in claims folder- see May 3, 2004, 
Transcript at 6) was killed in the accident.  However, this 
fact has not been verified and may be relevant for diagnostic 
purposes with respect to PTSD.  The RO should therefore 
obtain the police report to verify whether the veteran's 
friend was killed in the accident. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appropriate 
police/military agencies to determine 
whether Private First Class T. S. (full 
name indicated in claims folder- see May 
3, 2004, Transcript at 6) was killed in 
the motor vehicle accident near Fort Drum 
on August 17, 1985.  A copy of the 
accident report should be associated with 
the claims file.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA psychiatric 
examination.  The claims file should be 
provided to the examiner for his or her 
review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  

Following a review of the veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any Axis I diagnosis, 
including PTSD if diagnosed, is related 
to the motor vehicle accident in August 
1985, and/or to the incident in which the 
veteran was hit in the face with bottle 
in a club in Korea in November 1984.  In 
rendering the requested opinion, the 
examiner should comment on the conclusion 
reached in the May 2001 psychological 
evaluation report of the veteran by Dr. 
L. S.  The examination report should 
include the complete rationale for all 
opinions expressed.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, with consideration of 38 C.F.R. 
§ 3.304(f) and any other applicable 
governing legal criteria.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
presented and considered since the 
December 2002 statement of the case, and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




